IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JUAN CARLOS LINERO,                 NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4694

BROWARD COLLEGE and
GALLAGHER BASSETT
SERVICES, INC.,

     Appellees.
_____________________________/

Opinion filed April 3, 2017.

An appeal from an order of Judge of Compensation Claims.
Iliana Forte, Judge.

Date of Accident: May 6, 2014.

Richard A. Sicking and Mark A. Touby of Touby, Chait & Sicking, P.L., Coral
Gables, for Appellant.

Warren Brown and Jorge Pena of Brown & Pena, P.A., Hollywood, for Appellees.




PER CURIAM.

      AFFIRMED.

LEWIS, B.L. THOMAS, and ROWE, JJ., CONCUR.